EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney, Boyoung Yeum, on January 26, 2021.  The application has been amended as follows:

1.	(Currently Amended)  An information processing apparatus comprising a processor programmed to:
		display an image on a display; and
		concurrently display with the image on the display, an operation image selected from a group of operation images used to receive different operations with respect to the displayed image, depending on a magnification of the displayed image, with the proviso that: 
			when the magnification of the displayed image is higher than a threshold value, and the information processing apparatus is thus in a page enlargement display mode in which a short side and a long side of an outer circumference of the displayed image are not displayed, 
				 is selected from the group of operation images and displayed, wherein the displayed operation image that is not the prescribed first operation image includes a slider operation image used to receive an operation for changing a size of the displayed image by changing a position of a slider image; and  
			when the magnification of the displayed image is lower than the threshold value, and the short side and the long side of the outer circumference of the displayed image are displayed, 
 is not displayed, and an operation image that is not the slider operation image is displayed from the group of operation images.

	2.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to
		when the magnification of the displayed image is equal to the threshold value, display the operation image that is not the prescribed first operation image from the group of operation images.

	3.	(Previously Presented)  The information processing apparatus according to claim 2, wherein: 
		the prescribed first operation image is at least one of 
			an enlargement operation image used to receive an operation for enlarging the displayed image, 
			a rotating operation image used to receive an operation for rotating the displayed image, and 
			a switching operation image used to receive an operation for switching to display an image different from the displayed image.

	4.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to
		when the magnification of the displayed image is lower than the threshold value, display the operation image that is not the slider operation image and is not a prescribed second operation image from the group of operation images.


		the prescribed second operation image is at least one of 
			a reduction operation image used to receive an operation for reducing the displayed image, and 
			a shift operation image used to receive an operation for displaying an indication position image that represents an indication position and for shifting the displayed image by shifting the indication position image.

	6.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to:
		when the magnification of the displayed image is equal to or higher than the threshold value, additionally display another operation image from the group of operation images.

	7.	(Previously Presented)  The information processing apparatus according to claim 6, wherein 
		the another operation image is at least one of 
			a reduction operation image used to receive an operation for reducing the displayed image, and 
			a shift operation image used to receive an operation for displaying an indication position image that represents an indication position and for shifting the displayed image by shifting the indication position image.

	8.	(Canceled)  


		the threshold value is a magnification in a state where the outer circumference of the displayed image is not displayed in a display space of the displayed image.

	10.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to: 
		in a state where a size-change operation image used to receive an operation for changing a size of the displayed image and the slider operation image are displayed, stop displaying the slider operation image when the size-change operation image is operated.

	11.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to:  
		in a state where an enlargement operation image used to receive an operation for enlarging a size of the displayed image and the slider operation image are displayed, stop displaying the enlargement operation image when the magnification is changed to be smaller than the threshold value by operation of the slider operation image.

	12.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to: 
		when the magnification is lower than the threshold value, additionally display another operation image from the group of operation images.

	13.	(Previously Presented)  The information processing apparatus according to claim 12, wherein 

			an enlargement operation image used to receive an operation for enlarging the displayed image, 
			a rotating operation image used to receive an operation for rotating the displayed image, and 
			a switching operation image used to receive an operation for switching to display an image different from the displayed image.

	14.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to: 
		enlarge the displayed image based on a position depending on a file format of data representing the displayed image when an operation for enlarging the displayed image is performed.

	15.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to: 
		when displaying a rectangular image and performing an operation for enlarging the rectangular image, enlarge the displayed image (i) based on a corner in a case where the corner of the displayed image is displayed, (ii) based on a center position of a side in a case where the side of the displayed image is displayed and the corner is not displayed, and (iii) based on a center position of a space where the displayed image is displayed in a case where neither the corner nor the side is displayed.

	16.	(Previously Presented)  The information processing apparatus according to claim 1, wherein the processor is programmed to: 


	17.	(Currently Amended)  An information processing method comprising:
		displaying an image on a display; and
		concurrently displaying with the image on the display, an operation image selected from a group of operation images used to receive different operations with respect to the displayed image, depending on a magnification of the displayed image, with the proviso that:
			when the magnification of the displayed image is higher than a threshold value, and the image is thus displayed in a page enlargement display mode in which a short side and a long side of an outer circumference of the displayed image are not displayed, 
				 is selected from the group of operation images and displayed, wherein the displayed operation image that is not the prescribed first operation image includes a slider operation image used to receive an operation for changing a size of the displayed image by changing a position of a slider image; and 
			when the magnification of the displayed image is lower than the threshold value, and the short side and the long side of the outer circumference of the displayed image are displayed,  
				 is not displayed, and an operation image that is not the slider operation image is displayed from the group of operation images.



Reasons for Allowance
Claims 1-7 and 9-17 are allowed.  The following is an Examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 17, the prior art generally teaches displaying, concurrently with an image, operation images that are selectable to change the magnification of the image, wherein the operation images are selected for display based on the magnification or size of the image, e.g. based on whether further zooming in or out of the image is possible (see e.g. U.S. Patent No. 6,907,365 to Salant, U.S. Patent Application Publication No. 2008/0057941 to Scott et al., U.S. Patent Application Publication No. 2016/0307344 to Monnier et al. and U.S. Patent Application Publication No. 2013/0080884 to Lisse et al.).  The prior art further generally teaches providing slider operation images that can be manipulated to change the magnification of a displayed image (see e.g. U.S. Patent Application Publication No. 2012/0013784 to D’Souza et al., U.S. Patent No. 8,610,745 to Shoji et al., and U.S. Patent No. 8,432,416 to Wu).  The prior art, however, does not teach or suggest displaying a slider operation image when an image is magnified such that its perimeter is not displayed, but displaying a different operation image and not the slider operation image when the image is magnified such that its perimeter is displayed.  That is, like in each of claims 1 and 17, the prior art does not teach or suggest, in conjunction with the other claimed features: (i) when the magnification of a displayed image is higher than a threshold value, and the information processing apparatus is thus in a page enlargement display mode in which a short side and a long side of an outer circumference of the displayed image are not displayed, an operation image that is not a prescribed first operation image is selected from a group of operation images and displayed, wherein the displayed operation image that is not the prescribed first operation image includes a slider operation image used to receive an operation for changing a size of the displayed image by changing a position of a slider image; and (2) when the magnification of the displayed image is lower than the threshold value, and the short side and the long side of the outer circumference of the 
Claims 2-7 and 9-16 depend from claim 1 and thereby include all of the limitations of claim 1.  Accordingly, claims 2-7 and 9-16 are allowed for the above reasons by which claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  In particular, like noted above, the U.S. Patent Application Publications to Monnier et al. and Lisse et al. cited therein teach selecting, for display, operation images that are used to receive different operations with respect to a displayed image, wherein the operation images are selected for display based on the magnification or size of the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
2/11/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173